ORDER
Petitioner seeks a writ of certiorari to review the decision of the Court of Appeals in Bowyer v. Sohn, 85-MO-028, filed June 12, 1985.
The writ is granted as to Question 2 and denied as to Question 1.
The Appendix shall be docketed as the Transcript of Record as of the date of this order. Petitioner shall file eight additional copies of the Appendix by the deadline for filing the petitioner’s brief. The materials in the Appendix are not required to be certified copies. The parties are directed to file briefs in accordance with Rule 8 of the Rule of Practice of the Supreme Court, except only one original brief and nine copies shall be required. This matter shall proceed in conformity with the Court’s rules.